Barnard, P. J.:
By section 2 of chapter 782 of the Laws of 1867, it is enacted that “married women are hereby declared to be capable of acting as *580executrixes and administratrixes and guardians of minor's and of receiving letters testamentary and of administration or of guard-ship as though they were single women.”
These words repeal that part of the Revised Statutes which give a preference to unmanned women over married women in the order to which they are entitled to administration. (R. S., § 28, tit. 2, chap. 6, part 2; 2 R. S., 74.) Married women now, m respect to right to administer, are to be treated as single women. The words are not alone to be treated as dispensing with the consent of the husband theretofore required, but they necessarily import a removal of all disability upon the right to administration by reason of being married. The two sisters being in equal degree of kindred it was erroneous for the surrogate to grant letters to the unmarried daughter alone and without notice to the appellant, and his order refusing to vacate the letters and issue joint letters to the two sisters, should be reversed, with costs.
Hykman, J., concurred.